                    Case 1:19-cr-00121-SPW Document 128 Filed 09/01/21 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                   JUDGMENT IN A CRIMINAL CASE


 V.

                                                                            Case Number: OR 19-I21-BLG-SPW-2
 KIMBERLY ROSAMOND FANSLAU                                                  USM Number: 17881-046
                                                                            Juli M.Pierce
                                                                            Defendant's Attorney



THE DEFENDANT:
       pleaded guilty to count(s)                        1 of the Superseding Information
       pleaded nolo contendere to count(s) which
 □
       was accepted by the court
       was found guilty on count(s) after a plea of
 □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                               Offense Ended   Count
 21 ;841A=Cd.F Possession With Intent To Distribute Controlled Substances; 18:2                    05/31/2019      Is
 Aiding and Abetting; 21:853(A)(1) and (2) and 21:88I(A)(11) Forfeiture
 Allegaton




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □     The defendant has been found not guilty on count(s)
 IE!   The Indictment is dismissed on the motion of the United States


         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.


                                                             September L 2021
                                                             Date of impo.sition of Judgment




                                                             'Signature of Judge

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Title of Judge


                                                             Sepfem ber 1,2021
                                                             Date
Case 1:19-cr-00121-SPW Document 128 Filed 09/01/21 Page 2 of 7
Case 1:19-cr-00121-SPW Document 128 Filed 09/01/21 Page 3 of 7
Case 1:19-cr-00121-SPW Document 128 Filed 09/01/21 Page 4 of 7
Case 1:19-cr-00121-SPW Document 128 Filed 09/01/21 Page 5 of 7
Case 1:19-cr-00121-SPW Document 128 Filed 09/01/21 Page 6 of 7
Case 1:19-cr-00121-SPW Document 128 Filed 09/01/21 Page 7 of 7
